NO. 07-03-0108-CR

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                      SEPTEMBER 4, 2003

                             ______________________________


                               JUANITA VALLEJO, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE


                          _________________________________

            FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

                   NO. CR-94J-130; HONORABLE FELIX KLEIN, JUDGE

                            _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

       Appellant Juanita Vallejo appeals from a judgment revoking her community

supervision and sentencing her to three years imprisonment. In 1995, appellant pled guilty

to the offense of theft of property with a value of more than $750 and less than $20,000

pursuant to a plea bargain agreement. She was sentenced to eight years confinement,

which sentence was probated for eight years. The State subsequently filed an amended



       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon 1998).
motion to revoke her probation in which it alleged that she had 1) failed to report to her

probation officer from August 1995 through October 2001, 2) been in a place of harmful

character where alcoholic beverages are allowed, and 3) failed to make her monthly

payments. At the hearing, appellant pled true to the first and third grounds, although (with

respect to the third ground) she claimed to be unable to pay. The trial court found that the

allegations in the first and third paragraphs were true and revoked her probation.

        Appellant’s counsel has now moved to withdraw, after filing a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and representing

that she has searched the record and found no arguable grounds for reversal. The motion

and brief illustrate that counsel notified appellant of her right to review the appellate record

and file her own brief. So too did we attempt to inform appellant at her last known address

available to us that any pro se response or brief she cared to file had to be filed by

September 3, 2003.2 No response has been received.

        In compliance with the principles enunciated in Anders, appellate counsel explained

why there existed no arguable ground for appeal. For instance, she acknowledged that

appellant’s plea of true to any one of the grounds alleged in the motion to revoke probation

was sufficient to support the decision to revoke her probation. See Cole v. State, 578
S.W.2d 127, 128 (Tex. Crim. App. 1979) (so holding). Appellate counsel also explained

why trial counsel did not render ineffective assistance, despite appellant’s statement at the

revocation hearing that she wished that her retained counsel had obtained all of her



        2
        The letter was returned as undeliverable. This court knows of no other address at which appellant
can be contacted.

                                                   2
medical records back to 1995. Those records purportedly would have shown that she had

been unable to report to her probation officer due to numerous medical appointments.3

Moreover, nothing of record would permit this court to conclude that but for counsel’s

alleged omission, the result of the proceeding would have been different. Indeed, the

records appellant obtained did not substantiate her claim that she had medical

appointments three to five times a week and, therefore, was unable to report. The record

before us also illustrates that appellant had her medical problems prior to being placed on

probation but only reported the first two months to her probation officer. So too does it

depict that appellant failed to telephone her probation officer to explain her circumstances.

Thus, even if appellant had not pled true to the allegation that she failed to report, the trial

court would have been free to believe that her medical appointments did not prevent her

from reporting or making other arrangements to fulfill her reporting requirements.

      We have also conducted an independent review of the record to determine whether

there existed reversible error and found none. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991) (requiring us to conduct an independent review). No appeal was

taken within 30 days from the date of appellant’s guilty plea and order placing her on

community supervision; thus, we have no jurisdiction over purported error arising at or

before that hearing. Manuel v. State, 994 S.W.2d 658, 661 (Tex. Crim. App. 1999).

Further, the punishment assessed was within the range prescribed by law. TEX . PEN .

CODE ANN . §31.03(e)(4)(A) (Vernon Supp. 1993) (stating the offense is a third degree



       3
          The record indicates that the revocation hearing was adjourned to some time later to allow
appellant’s counsel time to obtain her medical records.

                                                 3
felony); Id.§12.34(a) (stating the range of punishment for a third degree felony is not more

than ten years or less than two years).

        Accordingly, we grant counsel’s motion to withdraw and affirm the judgment of the

trial court.



                                                 Brian Quinn
                                                   Justice

Do not publish.




                                             4